          Case 2:20-po-00031-JTR       ECF No. 23   filed 11/10/20   PageID.14 Page 1 of 2



                                                                                     FILED IN THE
                                                                                 U.S. DISTRICT COURT
 1                          UNITED STATES DISTRICT COURT                   EASTERN DISTRICT OF WASHINGTON


 2                        FOR THE DISTRICT OF WASHINGTON                   Nov 10, 2020
 3                                                                              SEAN F. MCAVOY, CLERK



 4   UNITED STATES OF AMERICA,                         No. 2:20-PO-00031-JTR
                                                           2:20-PO-00041-JTR
 5                        Plaintiff,                       2:20-PO-00049-JTR
 6                                                         2:20-PO-00050-JTR
                          v.                               2:20-PO-00051-JTR
 7                                                         2:20-PO-00074-JTR
 8   ALLEN JORDAN,
                                                       ORDER GRANTING MOTION TO
 9
                          Defendant.                   DISMISS WITHOUT PREJUDICE
10
11           BEFORE THE COURT is the United States’ motion to dismiss, without
12   prejudice, pursuant to FED. R. CRIM. P. 48(a). ECF No. 21. The United States is
13   represented by Tyler H.L. Tornabene, a supervising United States Attorney, and
14   legal intern Chelsea Parker. Defendant is unrepresented.
15           The United States moves to dismiss the case because, after further
16   consideration of the facts as currently provided by the investigating agency, the
17   interests of justice direct a dismissal without prejudice at this time. ECF No. 21 at
18   2.
19           Good cause appearing therefor, IT IS HEREBY ORDERED:
20           1.    The United States’ Motion to Dismiss, ECF No. 21, and the related
21   motion to expedite, ECF No. 22, are GRANTED.
22           2.    The pending charges for Illegal Camping, in violation of 36 C.F.R. §
23   327.7(a), Violation No. 9264556; Unauthorized Occupation After Warning to
24   Vacate, in violation of 36 C.F.R. § 327.22(a), Violation No. 9264529; Residential
25   Occupation, in violation of 36 C.F.R. § 327.22(a), Violation No. 9264557,
26   Unauthorized Occupation, in violation of 36 C.F.R. § 327.22(a), Violation No.
27   9264530; Unauthorized Occupation, in violation of 36 C.F.R. § 327.22(a),
28   Violation No. 9264531; and Failure to Comply with Lawful Order, in violation of

     ORDER - 1
       Case 2:20-po-00031-JTR   ECF No. 23   filed 11/10/20   PageID.15 Page 2 of 2




 1   36 C.F.R. § 327.24(b), Violation No. 9264532 are DISMISSED WITHOUT
 2   PREJUDICE.
 3        IT IS SO ORDERED.
 4        DATED November 10, 2020.
 5
 6                              _____________________________________
                                          JOHN T. RODGERS
 7                               UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER - 2
